DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 3 and 10, applicant has recited “from a predetermined reference range” on lines 5 and 16, respectively.  However, applicant has not disclosed numerical values for this “predetermined reference range” in the specification in order to provide definite support for claim 3.  Therefore, this “predetermined reference range” appears to be undefined and unclear.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites "one end" (line 2) associated with a fine channel and  "an other end" (line 3) associated with the fine channel.  Claim 4 recite "the other end” (line 5) associated with  at least one of the plurality of fine channels.  The same issue of multiple inclusion can be seen, for example, on claims 5-7, 11, and 13-15.  The plural inclusion of "the other end" could lead to confusion as to whether subsequent recitations of "the other end" are one and the same. Differentiation of the elements (e.g., a "first end ", a "second end", etc.) would further enhance the clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH08294885A.
As to claim 1, JPH08294885A discloses a device (1), as illustrated in Figures 1-3, for gripping an object  (see paragraph [0002] in JPH08294885A Google Patents English Translation), comprising a pair of grippers (3) each having a gripping surface (5) formed with a plurality of fine channels (internally connecting with air hose 6); a driver (11) configured to drive the pair of grippers; a pump (10) connected to at least one of the plurality of fine channels, configured to supply a fluid to the at least one of the plurality of fine channels; and a controller (14) configured to control the driver to enable the pair of grippers to grip the object or controlling the pump to adjust an amount of the fluid supplied to the gripping surface  (a management unit 14 for managing the inflation / deflation state of each airbag 5 mounted on the hand 2 is provided as a control means – see paragraph [0016] in JPH08294885A Google Patents English Translation).
With claim 2, a sensor (12) configured to measure a magnitude of force corresponding to a weight of the object, wherein the controller is configured to control the pump based on a measured value from the sensor (see paragraph [0016] in  JPH08294885A Google Patents English Translation).
With claim 3, the controller is configured to receive the measured value from the sensor, and control the driver to adjust force to grip the object based on deviation of the measured value from a range (see paragraph [0016] in  JPH08294885A Google Patents English Translation).
With claims 4 and 11, the at least one of the plurality of fine channels has one end connected to the gripping surface and second end opposite to the one end; and the pump is configured to supply the fluid to the at least one of the plurality of fine channels via a connection channel connected to the second end of the at least one of the plurality of fine channels (see annotated Figure 1 below).

    PNG
    media_image1.png
    505
    744
    media_image1.png
    Greyscale

With claims 9 and 16, the plurality of fine channels are spaced apart from one another by a substantially uniform distance (see Figure 1).
As to claim 10, JPH08294885A discloses a device (1), as illustrated in Figures 1-3, for gripping an object  (see paragraph [0002] in JPH08294885A Google Patents English Translation), comprising a pair of grippers (3) each having a gripping surface (5) formed with a plurality of fine channels (internally connecting with air hose 6); a driver (11) configured to drive the pair of grippers; a pump (10) connected to at least one of the plurality of fine channels, configured to supply a fluid to the at least one of the plurality of fine channels; and a controller (14) configured to control the driver to enable the pair of grippers to grip the object or controlling the pump to adjust an amount of the fluid supplied to the gripping surface  (a management unit 14 for managing the inflation / deflation state of each airbag 5 mounted on the hand 2 is provided as a control means – see paragraph [0016] in JPH08294885A Google Patents English Translation).  A sensor (12) is configured to measure a magnitude of force corresponding to a weight of the object, wherein the controller  is configured to control the pump based on a measured value from the sensor (see paragraph [0016] in  JPH08294885A Google Patents English Translation).  The controller  is configured to receive the measured value from the sensor, and control the driver to adjust force to grip the object based on deviation of the measured value from a range (see paragraph [0016] in  JPH08294885A Google Patents English Translation).
As to claim 13, JPH08294885A discloses a device (1), as illustrated in Figures 1-3, for gripping an object  (see paragraph [0002] in JPH08294885A Google Patents English Translation), comprising a pair of grippers (3) each having a gripping surface (5) formed with a plurality of fine channels (internally connecting with air hose 6); a driver (11) configured to drive the pair of grippers; a pump (10) connected to at least one of the plurality of fine channels, configured to supply a fluid to the at least one of the plurality of fine channels; and a controller (14) configured to control the driver to enable the pair of grippers to grip the object or controlling the pump to adjust an amount of the fluid supplied to the gripping surface  (a management unit 14 for managing the inflation / deflation state of each airbag 5 mounted on the hand 2 is provided as a control means – see paragraph [0016] in JPH08294885A Google Patents English Translation).  The at least one of the plurality of fine channels has one end connected to the gripping surface and second end opposite to the one end; and the pump is configured to supply the fluid to the at least one of the plurality of fine channels via a connection channel connected to the second end of the at least one of the plurality of fine channels (see annotated Figure 1 above).
Allowable Subject Matter
Claims 5-8, 12, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 23, 2022, with respect to the rejection(s) of claims 1-2, 4-5, and 9 under KR10-1334334 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JPH08294885A.  Accordingly, this Office Action is considered to be Non-final.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Claretti, Chavan, Matsuoka, Fehring, Wilk, and WO2011135450 are cited as being relevant art, because each prior art  shows a gripping device comprising a pair of grippers, a pump and a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651